DETAILED ACTION
This Office action responds to the election filed 8/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/17/2020 is acknowledged.  Accordingly, claims 17-20 have been withdrawn from consideration.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device.  However, the inventive concept is directed to a gate electrode buried in a trench, as cited in claim 1, lines 7-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20170012098 A1) in view of Song (US 20140070291 A1).
Regarding independent claim 1, Park discloses a semiconductor device (Fig. 30) comprising: a substrate (100) including isolation films (164) and active regions (100b) that are defined by the isolation films, the active regions extending in a first direction (into the page, similarly illustrated in Fig. 1A); a first trench (110) disposed on the substrate; second trenches (112a) disposed in the active regions: a filling film (160a) disposed in the first trench; first gate patterns disposed (130) on the filling film in the first trench; and wherein the filling film includes at least one material selected from a semiconductor material film and a metal ([0192] “polysilicon”).
Illustrated below is a marked and annotated figure of Fig. 30 of Han.

    PNG
    media_image1.png
    464
    715
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 1A of Park.

    PNG
    media_image2.png
    387
    412
    media_image2.png
    Greyscale


One of ordinary skill in the art could have combined the manufacturing steps of Song’s second gate patterns after the manufacturing steps of Park, and in combination, each element merely performs the same function as it does separately. For example, the manufacturing steps of Park function to form active regions defined by isolation layers while the manufacturing steps of Song function to form second gate patterns within a semiconductor device containing active regions defined by isolation layers.  One of ordinary skill in the art would have recognized that the results of the combination were predictable because Song teaches an analogous combination of second gate patterns formed after forming active patterns defined by isolation layers.  Therefore it would have been obvious to combine the manufacturing steps of Song after the manufacturing steps of Song because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable 
Illustrated below is a marked and annotated figure of Fig. 5D of Song.

    PNG
    media_image3.png
    467
    435
    media_image3.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 6 of Song.

    PNG
    media_image4.png
    480
    736
    media_image4.png
    Greyscale

Regarding claim 2, Park in view of Song as applied to claim 1 discloses a semiconductor device (Park; Fig. 30), wherein the filling film includes a silicon film ([0192] “polysilicon”).
Regarding claim 6, Park in view of Song disclose a semiconductor device (Park; Fig. 30), further comprising: an oxide film (114a) disposed along sidewalls and a bottom surface of the first trench, wherein the filling film is disposed on the oxide film.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Song as applied to claim 1 above, and further in view of Nourbakhsh (US 20200111796 A1).
Regarding claim 3, Park in view of Song as applied to claim 2 discloses a semiconductor device (Park; Fig. 30), with a silicon film (160b).
Park in view of Song fails to teach a silicon film doped with impurities.  However, Park does teach the known technique of having the silicon film be an insulator ([0192] “silicon oxide”).  Nourbakhsh discloses a semiconductor device comprising an insulator (Fig. 10; 52).  Since Park and Nourbakhsh are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for materials comprising an insulator.  These predictable solutions include silicon oxide and silicon doped with impurities ([0066] “doped silicon”).  Absent unexpected results, it would have been obvious to try using a different material for the silicon film.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 5, Park in view of Song as applied to claim 1 discloses a semiconductor device (Park; Fig. 30), with a filling film (160b).
Park in view of Song fails to teach a filling film including a metal oxide.  However, Park does teach the known technique of having the filling film be an insulator ([0192] “silicon oxide”).  Nourbakhsh discloses a semiconductor device comprising an insulator (Fig. 10; 52).  Since Park and Nourbakhsh are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for materials comprising an insulator.  These predictable solutions include silicon oxide and metal oxide ([0066]).  Absent unexpected results, it would have been obvious to try using a different material for the filling film.  Thus .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Song as applied to claim 1 above, and further in view of Lin (US 20120039104 A1).
Regarding claim 4, Park in view of Song as applied to claim 2 discloses a semiconductor device (Park; Fig. 30), with a silicon film (160b).
Park in view of Song fails to teach a silicon film doped with impurities.  However, Park does teach the known technique of having the silicon film be an insulator ([0192] “silicon oxide”).  Lin discloses a semiconductor device (Fig. 4B) comprising an insulator (210; [0029] “separating layer”).  Since Park and Lin are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for materials comprising an insulator.  These predictable solutions include polysilicon and amorphous silicon ([0029]).  Absent unexpected results, it would have been obvious to try using a different material for the silicon film.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 9-16 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowance of claims 7-8 is the inclusion of the limitation wherein a first height of the first gate patterns in a thickness direction of the substrate is substantially the same as a second height of the second gate patterns in the thickness direction of the substrate (claim 7), wherein lowermost surfaces of the first gate patterns are at a substantially same level as lowermost surfaces of the second gate patterns in a thickness direction of the substrate (claim 8).  Prior art of record teaches relative heights of gate patterns but fails to teach the claimed relative heights of the first and second gate patterns.
The primary reason for the allowance of claims 9-16 is the inclusion of the limitation wordlines extending in the first direction over the second and third isolation films and extending at least partially over the first isolation film; wherein the first height is less than or equal to the second height and the first height is greater than the third height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM H ANDERSON/            Examiner, Art Unit 2817